Case 1:19-cr-10198-DPW Document 97 Filed 11/04/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA )
)

)

Vv. ) Criminal No. 1:19-cr-10198-DPW

)

SEBASTIAN BATISTA, )
)

Defendant. )

STIPULATION

The United States of America, by and through Assistant U.S. Attorney Stephen Hassink,
and the defendant, Sebastian Batista, through his counsel Robert Sheketoff, hereby enter into the
following stipulation and agree to the following facts:

1. On February 28, 2019, Sebastian Batista, using a telephone assigned number (512) 736-
2761, participated in three recorded phone conversations with a cooperating witness for
the government (the “CW”), in which Batista agreed seil the CW 200 grams of fentanyl.

2. Batista and the CW agreed to meet in a low-traffic residential neighborhood on Pine Vale
Road in Waltham, Massachusetts to conduct the drug transaction.

3. On February 28, 2019, at approximately 9:00 p.m., Batista arrived at the meeting location
driving a black Jeep Cherokee, bearing Massachusetts registration 2NVR71.

4. Shortly after arriving at the meeting site, Batista saw a white van driving on Pine Vale
Road that he believed was operated by the CW.

5. After seeing the white van, Batista, using a telephone assigned number (512) 736-2761,
called the CW and stated that Batista was in the area of the meeting. Batista continued

driving the Jeep Cherokee.
10.

Lh.

Case 1:19-cr-10198-DPW Document 97 Filed 11/04/20 Page 2 of 2

Batista parked, then made a U-turn and drove back in the direction of the white van. At
this time, Batista, using a telephone assigned number (512) 736-2761, made another
phone call to the CW. Batista then sped up in the Jeep Cherokee and drove towards
Trapelo Road in an attempt to leave the area.

Batista was then stopped by several law enforcement cruisers with their blue lights
flashing. Responding to officers’ commands, Batista exited the vehicle.

Batista was the only occupant of the vehicle.

Hidden in a compartment underneath the driver’s seat of the vehicle was approximately
200 grams of fentanyl wrapped in plastic that Batista intended to sell to the CW.

Batista knew that the drugs in the Jeep Cherokee were fentany].

When Batista was arrested, on his person, investigators found the telephone, assigned
telephone number (512) 736-2761, that Batista had used to arrange the drug sale with the

CW.

. The drugs found in Batista’s Jeep Cherokee the night of February 28, 2019 were sent to

the DEA laboratory for testing. The drugs tested positive for the presence of fentanyl.

The net weight of the drugs without the packaging material was 198.5 grams.

November 4, 2020
Respectfully submitted,

ANDREW E. LELLING SEBASTIAN BATISTA
United States Attorney

sys hopten WN. Lp ,, [Ur Lonrtoed

Stephen Hassink
Assistant U.S. Attorney Counsel for Defendant

 

Robert Sheketoff

 

 

 

 

i
